Civilian pay; dismissal. — Plaintiff, a substitute carrier at the Cleveland, Ohio Post Office, challenges his dismissal from his employment which was effective November 1,1968. Plaintiff contested his separation administratively, appealing the agency action to the Regional Director, Post Office Department, who sustained the appeal, and then to the Post Office Department Board of Appeals and Review which upheld the decision to remove plaintiff on the merits. On January 31,1975 the court issued the following order:
Before cowen, Chief Judge, davis and skelton, Judges.
“This case comes before the court on defendant’s motion, filed November 4, 1974, for summary judgment. Upon consideration thereof, without oral argument, it is concluded that plaintiff’s removal from his position was supported by substantial evidence that there are no unresolved questions of *844fact, that the decision was neither arbitrary nor capricious nor an abuse of discretion, that there were no procedural defects and thus plaintiff is not entitled to recover. See Grover v. United States, 200 Ct. Cl. 337 (1973) and Morelli v. United States, 177 Ct. Cl. 848 (1966).
“it is therefore ordered that defendant’s motion for summary judgment is granted and plaintiff’s petition is dismissed.”